In an action to impress a trust on real property, order denying motion for summary judgment on the ground that appellants had established the Statute of Frauds (Real Property Law, § 242) as a complete defense, affirmed, with $10 costs and disbursements. A triable issue is presented as to the existence of a confidential relationship between the parties sufficient to warrant impressment of a trust. (Sinclair v. Purdy, 235 N. Y. 245, 253; Fraw Bealty Co. v. Natanson, 261 N. Y. 396, 402; Kaplan V. Meyer, 271 App. Div. 837.) Lewis, P. J., Carswell, Adel, Sneed and Wenzel, JJ., concur.